DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting Rejection have been considered and the Applicant’s argument are persuasive. Therefore, the Double Patenting rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 10-12, 14, and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (hereinafter “Ido”, US Pat No. 2015/0151599) and further in view of Yoo et al. (hereinafter :Yoo”, US Pat No. 2016/0035678).
As per claim 1, Ido disclosed a radio frequency (RF) module (see fig. A), comprising a module board (see fig. 1A, 200) including a first principal surface and a second principal surface; a power amplifier (se fig. 1A, PA) configured to amplify a transmission signal; a first switch (see fig. 1A, 203); and a first inductor (see fig. 1A, 206) disposed on the first principal surface and connected between an output terminal of the power amplifier and the first switch. 
Ido disclose such surface mounted ICs multi-layers substrate but not specifically disclose that the switch is mounted on the other surface. However, such teaching of surface mounted ICs on both side of the multi-layers substrate is taught by Yoo (see at least abstract and fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention for Ido to adopt such teaching of Yoo to disposed the switch on the other surface in order to save space and cost.
As per claim 2, Ido disclosed the first principal surface opposes the second principal surface (see fig. 1B, wherein the substrate has 2 surfaces). 
As per claim 6, Ido disclosed the module board includes a ground electrode layer along a direction parallel to the first principal surface and the second principal surface (see fig. 1B, 119 & 120).
As per claim 7, Ido disclosed in a plan view of the module board, a footprint of the first inductor at least partially overlaps with a footprint of the ground electrode (see fig. 2B, 0055). 

As per claim 10, Ido disclosed a plurality of external-connection terminals disposed on the second principal surface (see fig. 2A, 104-105).
As per claim 11, Ido disclosed the power amplifier is disposed on the first principal surface (see fig. 1A, 202).
As per claim 12, Ido disclosed a low noise amplifier configured to amplify a reception signal (see fig. 1A, 201). 
	As per claim 14, as rejected above in claim 1, Ido further  disclosed a communication device, comprising a radio frequency (RF) signal processing circuit (see fig. 1A, 201, 0038-0039) configured to process a radio frequency signal which is to be transmitted by an antenna and a radio frequency signal which has been received by the antenna; and an RF module configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit (see fig. 1A, 200).
As per claim 18, as rejected above in claim 10 and 12.
Claims 13 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over the RF module of Ido and Yoo and further in view of Wieck (US Pat No. 2004/0067771).
As per claims 13 and 19, as rejected above in claims 11-12 and 18, the RF module of Ido and Yoo does not specifically disclose that the low noise amplifier is .

Allowable Subject Matter
Claims 3-5, 9, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic

February 25, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643